Order entered October 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01047-CV

                                 KEITH HERVEY, Appellant

                                               V.

                 RENT A CENTER AND RAC CORPORATION, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00467-2019

                                           ORDER
       Before the Court is appellant’s October 18, 2019 motion to appoint counsel. This Court

does not appoint counsel and will take no action on the motion. However, the Dallas Volunteer

Attorney Program and Dallas Bar Association Appellate Law Section sponsor a pro bono

program that places a limited number of civil appeals with appellate counsel who will represent

the appellant in the appeal before this Court. An appellant can request consideration for this

program through the official docketing statement.           As appellant has previously filed his

docketing statement, the Court will forward the docketing statement to the Pro Bono Program. A

copy of the pamphlet explaining the Pro Bono Program is attached for reference.

       On our own motion, we EXTEND the deadline for filing appellant’s brief from October

28, 2019 to December 12, 2019. We caution appellant that if the brief is not filed by December

12, the Court may dismiss the appeal without further notice.

                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE